 1                                                 THE HONORABLE RICHARD A. JONES
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7   UNITED STATES OF AMERICA,                    )   No. CR10-069-RAJ
                                                  )
 8                   Plaintiff,                   )
                                                  )   ORDER DIRECTING THAT
 9              v.                                )   DEFENDANT REMAIN AT THE FDC
                                                  )   SEATAC UNTIL THE COURT RULES
10   DONDANOVA DOMINIQUE LEWIS,                   )   ON THE DEFENDANT’S MOTION
                                                  )   FOR RE-SENTENCING AND
11                   Defendant.                   )   IMPOSITION OF A REDUCED
                                                  )   SENTENCE PURSUANT TO SECTION
12                                                )   404 OF THE FIRST STEP ACT
                                                  )
13                                                )
14           This Court having considered the stipulation of the parties, hereby directs that:
15           The United States Marshals Service should maintain the Defendant, Dondanova
16   Lewis, at the Federal Detention Center while his motion under the First Step Act is
17   pending and until further order of this Court before transporting him to the facility
18   designated by the Bureau of Prisons.
19           Counsel for Mr. Lewis is to file a motion on Mr. Lewis’ behalf by March 31,
20   2019.
21           SO ORDERED this 11th day of March, 2019.
22
23
24
                                                       A
                                                       The Honorable Richard A. Jones
25                                                     United States District Judge
26
      ORDER DIRECTING THAT DEFENDANT REMAIN AT                      FEDERAL PUBLIC DEFENDER
      THE FDC SEATAC UNTIL THE COURT RULES ON THE                      1601 Fifth Avenue, Suite 700
      DEFENDANT’S MOTION FOR RE-SENTENCING AND                           Seattle, Washington 98101
      IMPOSITION OF A REDUCED SENTENCE PURSUANT                                     (206) 553-1100
      TO SECTION 404 OF THE FIRST STEP ACT
       (Dondanova Dominique Lewis, CR10-069-RAJ) - 1
